Title: To John Adams from James McHenry, 5 January 1800
From: McHenry, James
To: Adams, John

War Department, 5th January, 1800.
            The Secretary of War respectfully requests the attention of the President of the United States, to certain measures and arrangements, which appear to him to be indispensable to the improvement of our military system, and solicits, if it shall be thought proper, that the same may be submitted to Congress.No sentiment is more just than this, that, in proportion as the circumstances and policy of a people are opposed to the maintenance of a large military force, it is important that as much perfection as possible be given to that which may at any time exist.It is not, however, enough, that the troops it may be deemed proper to maintain be rendered as perfect as possible, in form, organization, and discipline; the dignity, the character to be supported, and the safety of the country, further require that it should have military institutions, should be capable of perpetuating the art of war, and of furnishing the means for forming a new and enlarged army, fit for service, in the shortest time possible, and at the least practicable expense to the State.Let it not be presumed, that a country, however distantly situated from other nations, or favored by the courage and genius of its inhabitants, can neglect, with impunity, military institutions, or that it may, safely, consider all regular force to be useless, except when there is an enemy present to employ it. A country which acts upon such a maxim will invariably attract injuries and enemies, and, sooner or later, sink by internal discords, or see its noble spirit broke down by repeated humiliations, and the whole people thus prepared for the last stage of national degradation.If the farmer would secure his flocks, he must go to the expense of shepherds; if preserve his crops, he must enclose his fields. In like manner, to ensure safety to the nation, it is necessary that the leading avenues into it be guarded by troops and fortifications. Before the invention of gunpowder, the smallest villages were invested with walls, so that a long siege was often requisite to reduce them. Since that epoch, the history of almost, if not every war, contains undeniable proofs of the utility of fortifications, and the necessity of disciplined troops, to the defence of a country. Would it be wise or expedient in us to pursue a different course, and shut our eyes against the innumerable facts on record, in favor of their essentiality. Are we without regular troops, we may soon lose the military art; are we without engineers, not a little of the money employed on fortifications will be always hazarded, if not actually thrown away, and generals of the most consummate genius forced to capitulate in the field, whose retreat might have been covered by a fortification, or the battle decided in his favor by a happily contrived intrenchment.Since, however, it seems to be agreed, that we are not to keep on foot numerous forces, and it would be impossible, on a sudden, to extend, to every essential point, our fortifications, military science, in its various branches, ought to be cultivated with peculiar care, in proper nurseries; so that a sufficient stock may always exist, ready to be imparted and diffused to any extent, and a competent number of persons be prepared and qualified to act as engineers, and others as instructors, to additional troops, which events may successively require to be raised. This will be to substitute the elements of an army to the thing itself, and will greatly tend to enable the Government to dispense with a large body of standing forces, from the facility which it will give of procuring officers, and forming soldiers promptly in all emergencies.No sound mind, after a fair view of the subject, can doubt the essentiality of military science in time of war, any more than the moral certainty that the most pacific policy on the part of Government, and the most solemn and well observed treaties, will not preserve a country from being engaged in war more or less frequently. To avoid great evils, we must either have a respectable force always ready for service, or the means of preparing such a force with certainty and expedition. The latter, as most agreeable to the genius of our Government and nation, is the object of the following propositions.1st. A Military Academy.This object has repeatedly engaged the favorable attention of the Legislature, and some laws towards its consummation have been passed. These, however, being yet inadequate to afford the requisite instruction to officers, and others, in “the principles of war, the exercises it requires, and the sciences upon which they are founded,” the adoption of a more perfect plan is conceived to be indispensable for these purposes. With this view, the following  plan is respectfully suggested, formed upon those of institutions of a similar nature, from which the nations who have founded them derive the most decided advantages.It is proposed, that this academy shall consist of four schools: one, to be called “The Fundamental School;” another, “The School of Engineers and Artillerists;” another, “The School of Cavalry and Infantry;” and a fourth, “The School of the Navy;” and be provided with the following officers, professors, and teachers.A Director General to superintend the three first schools.A Director of the Fundamental School.A Director of the School of Engineers and Artillerists.A Director of the School of Cavalry and Infantry.A Director of the School of the Navy.Six Professors of Mathematics.Four Professors of Geography and Natural Philosophy.Two Professors of Chemistry, including Mineralogy.Three Architects.Four Designing and Drawing Masters.One Riding Master.One Fencing Master.To be thus distributed among the several schools:To the Fundamental School.One Director.Four Professors of Mathematics.Two Professors of Geography and Natural Philosophy.One Designing and Drawing Master.One Professor of Chemistry.To the School of Engineers and Artillerists.One Director.Two Professors of Mathematics.Two Professors of Geography and Natural Philosophy.One Professor of Chemistry.Two Architects.Three Designing and Drawing Masters.To the School of Cavalry and Infantry.A Director.A Riding Master.A Fencing Master.To the School of the Navy.A Director.A Professor of Mathematics.A Professor of Geography and Natural Philosophy.An Architect.One Designing and Drawing Master.The Fundamental School is designed to form Engineers, including Geographical Engineers, Miners, and officers for the Artillery, Cavalry, Infantry, and Navy; consequently, in this school is to be taught all the sciences necessary to a perfect knowledge of the different branches of the miliary art.The School of Engineers and Artillerists, to teach those admitted therein, and appointed or designed for Engineers, the application of the theoretic knowledge which they had acquired in the Fundamental School, to the construction of all sorts of fortifications and military buildings appertaining thereto, to mines, and counter mines, sieges, attack and defence, to mineralogy, to the art of projecting and constructing bridges, roads, canals, and maritime posts, and all works relative thereto, to all geographic and topographic operations, the calculations relative to the same, to designing and drawing charts, &c.To those appointed or designed for the artillery service, the application of the theoretic knowledge, acquired in the Fundamental School, to the construction of gun carriages, pontoons, the fabrication of cannon and fire arms, and to all the manœuvers of war which depend upon artillery.The School of Cavalry and Infantry, to teach those admitted therein, and appointed to, or destined for, the cavalry, the tactics, exercise, and police of cavalry; those for the infantry, the tactics of infantry, and all that concerns the police of an army, in the field and in quarters.The School of the Navy, to teach those appointed to, or destined for, this service, the application of the knowledge acquired in the Fundamental School in arithmetic, algebra, geometry, statics, and navigation. To this end, after having passed examination, they shall make voyages or cruises, under skilful officers, for certain periods, during which time they ought to be exercised in the manœuvers and observations most useful in service, and be instructed in whatever respects rigging of vessels of war, pilotage, and the management of cannon.Functions of the Principal Officers.The Director General to have the general superintendence of the schools, particularly of the Fundamental School; to occupy himself incessantly with the means of attaining the end of the institution, which is the greatest possible instruction to the pupils.He will inform himself of their progress in the studies relative to the service to which they are destined, and collect all the facts proper to be laid before the President, to enable him to form an opinion of the fitness of any individual, who has not had one, for an appointment; or, in case he has, to judge how, and when, his talents can, upon occasion, be most beneficially employed.He will attend, particularly, to the execution of whatever respects the admission of pupils; their transfer from the school of theory into that of practice; their passage from one class or division, in the same school, to another; and the examinations which they ought respectively to undergo.He will propose a list of the officers of the army, proper to be received into the schools, and will furnish the Secretary of War with information, from time to time, relative to their progress, conduct, and capacity to fill stations to which their genius and knowledge may particularly point.He will give such certificates to the officers, cadets, or pupils, as they shall have merited.The directors of each of the military schools will receive from the Director General, instructions detailing their functions and powers; to him they will make their reports.With respect to the School of the Navy, the director thereof will receive his instructions from the Secretary of the Navy.The Director General, and the other directors, to be officers of the army or navy, according as the studies and exercises of the particular school shall be most intimately connected with either service.These schools to be provided with proper apparatus and instruments, for philosophical and chemical experiments, for astronomical and nautical observations, for surveying, and such other processes as are requisite to the several topics and branches of instruction.The site of schools of engineers and artillerists, and of the navy, ought to be on navigable water. For this purpose, a piece of ground ought to be purchased, sufficient for experiments in tactics, gunnery, and fortification. The situation upon a navigable water is also requisite, to admit of specimens of naval construction and naval exercises.It would also tend greatly to the perfection of the plan, if the academy of artillerists and engineers was situated in the neighborhood of foundries of cannon and manufactories of small arms.Barracks and other proper buildings must be erected, for the accommodation of the directors, professors, and students, and for the laboratories and other works to be carried on at the respective schools.The cadets of the army, and a certain number of young persons, destined for military and naval service, ought to study at least two years in the Fundamental School; and if destined for the corps of engineers or artillerists, or for the navy, two years more in the appropriate school; if for the cavalry or infantry, one year more in the appropriate school. But persons who, by previous instruction elsewhere, may have become acquainted with some or all of the branches taught in the Fundamental School, may, after due examination by the directors and professors of that school, be either received then for a shorter time, or pass immediately to one or other of the schools of practice, according to the nature and extent of their acquirements and intended destination.In addition to these, detachments of officers and non-commissioned officers of the army ought to attend one or other of the schools, in rotation, for the purposes of instruction and exercise, according to the nature of the corps to which they respectively belong.It may be noticed also in this place, that it would be a wise addition if Government would authorize such a number of sergeants, supernumerary to those belonging to the regiments on the establishment, as would suffice with them for an army of fifty thousand men. All the supernumeraries to receive, according to their capacities, instruction at the academy, and occasionally sent to do duty with the army.This outline of a Military Academy, which is conformable to that of similar institutions in other countries, particularly in France, is not meant to imply any thing conclusive: the plan may be modified, perhaps, to advantage. At all events, it ought to be left with the President to proportion the number of cadets, and others, to be admitted into the schools, and to prescribe, definitively, relative to the requisites to entitle to admission, the periods of noviciate, transfers from the schools to particular corps, and whatever respects organization, regulations, and police.And here it may be proper to observe, that though provision should be made by law for the proposed establishment, in its full latitude, yet it may be left in the discretion of the President to appoint so many of the professors and masters only, as experience shall show to be necessary.Will it be thought superfluous to remark, relative to the utility of this institution, that it is from the military schools of France have issued those general and other officers, whose skill and recent achievements in war have rendered them subjects for military history, and enabled the present governors of that nation, successively, and almost instantaneously, to form immense disciplined armies.Is it not greatly desirable to be so provided and prepared for all emergencies?An enemy who meditates invasion will naturally examine what he will have to encounter before he undertakes it. Acting with common prudence, he must proportion his military array to the obstacles in fortifications and disposable force it will have to overcome, and which may be so stationed and improved, as to require from him an army and apparatus, expensive beyond his resources to support. Our country, by a skilful application of very moderate means, may thus avert from its bosom the most expensive and calamitous wars.In treating upon such an institution, it was encouraging to reflect, that, happily, it coincided with your uniform wish to see our country placed in a situation which would entitle the just maxims of its policy to be respected, and enable it to meet any adverse accidents it may be reserved to encounter.The measure proposed has also the high sanction of our late venerated President, whose talents and services were devoted, not to produce personal results, but to render a whole people great, flourishing, and happy.“The institution of a Military Academy,” this great man observes, in his last impressive speech, “is also recommended by cogent reasons: however pacific the general policy of a nation may be, it ought never to be without an adequate stock of military knowledge, for emergencies. The first would impair the energy of its character; and both would hazard its safety, or expose it to greater evils, when war could not be avoided. Besides, that war might often not depend upon its own choice. In proportion as the observance of pacific maxims might exempt a nation from the necessity of practising the rules of the military art, ought to be its care in preserving and transmitting, by proper establishments, the knowledge of that art. Whatever argument may be drawn from particular examples, superficially viewed, a thorough examination of the subject will evince that the art of war is at once comprehensive and complicated; that it demands much previous study; and that the possession of it, in its most improved and perfect state, is always of great moment to the security of a nation. This, therefore, ought to be a serious care of every government; and, for this purpose, an academy, where a regular course of instruction is given, is an obvious expedient, which different nations have successfully employed.”Will not the patriotism and good sense of our country readily consent to found an institution, at a moderate expense, recommended by such authorities, and which must produce the happiest effects? And yet, it ought not to excite surprise, if, in a season of profound peace, the minds of a generality of a people, partaking of the public calm, should become inattentive to the storm that may be collecting at a distance. Are we in the midst of that profound calm, and can the eye perceive no cloud in the horizon? But, were the heavens without one threatening spot, and peace universal on earth, ought the watchmen of a nation to trust to such evanescent and deceptive appearances? And will not an intelligent people, instructed by the wisdom of ages, and having every reason to confide in those to whom they have assigned the direction of their affairs, gladly see establishments arise, and arrangements made, which shall render the thunder harmless when it shall burst over their heads. In such conjunctures, (and such must happen to the United States,) corps of well instructed officers and troops are to a country, what anchors are to a ship, driven by a tempest towards a rocky shore.Second. A modification of the two Regiments of Artillerists and Engineers, so as to create, instead thereof, one Regiment of Foot Artillerists, another of Horse Artillerists, and a third of Engineers.It is conceived, that the entire union of the officers of artillerists and engineers, in one corps, as in our present establishment, is not advisable. The art of fortification, and the service of artillery, though touching each other in many points, are, in the main, distinct branches, and each so comprehensive, that their separation is essential to perfection in either. This has been ascertained by long experience. Among the powers of Europe, there is not one recollected, which, at the present day, is not conscious of this truth. When any of them have attempted to unite these corps, the disadvantages which resulted were soon felt to be so momentous, as to produce conviction that each required a separate organization. Such an union was once attempted in France.According to an ordinance of the 8th of December, 1755, the artillery and engineer corps of that nation, which had been separate, were combined into one. The experiment, however, was of short duration. In 1758, the engineer corps was disjoined from the corps of artillery, and called, as before, the corps of engineers; since which time these corps have remained separate.The two regiments of artillerists and engineers consist of the following officers, non-commissioned officers, and privates; each of, viz:
            
            1 Lieutenant Colonel Commandant,32 Cadets,4 Majors,4 Sergeant Majors,1 Adjutant,} each being a Lieutenant,4 Quartermaster Sergeants,1 Quartermaster,64 Sergeants,1 Paymaster,64 Corporals,1 Surgeon,1 Chief Musician,2 Surgeon’s Mates,10 Musicians,16 Captains,128 Artificers,32 Lieutenants, besides the three above mentioned,768 Privates.
            
            Let the regiments of foot artillerists and horse artillerists consist each as follows, viz:
            
            1 Lieutenant Colonel Commandant,24 Cadets,3 Majors,3 Sergeant Majors,1 Adjutant,}each being a Lieutenant,3 Quartermaster Sergeants,1 Quartermaster,48 Sergeants,1 Paymaster,48 Corporals,1 Surgeon,1 Chief Musician,2 Surgeon’s Mates,12 Musicians,12 Captains,780 Privates, including Artificers.24 Lieutenants, besides the three above mentioned,
            
            The artificers forming a part of each company in the regiments as they now exist, to form two companies of miners, and two companies of artificers, to be arranged as will be hereafter noticed.It is also proposed: First. In the event of a war, that these two regiments shall be augmented to the complement of officers and men, composing the existing regiments of artillerists and engineers. Second. That the regiment of horse-artillerists shall perform their service on horseback during war only. Third. That provision be made to enable to President of the United States, in case war shall break out between the United States and a foreign European power, or in case imminent danger of invasion of their territory, by any such power shall, in his opinion, be discovered to exist, to organize, and cause to be organized, two additional regiments of horse artillery. Fourth. That the officers which shall become supernumerary, by this aforesaid organization, shall, at the discretion of the President, be transferred to fill vacancies in other regiments, on the establishment, corresponding with their grades, or be retained to fill appropriate vacancies which shall happen in their respective regiments, by deaths, resignations, &c.In addition to the economical effect of the latter arrangement, it may be mentioned, that the officers to one whole battalion of the Second Regiment of Artillerists and Engineers have not yet been appointed.The regiment of engineers consisting entirely of officers, if we exclude the companies of miners, it remains to speak of its organization.Let it consist of, viz:
            
            Two Lieutenant Colonels, one first and one second, as already provided by law,Twenty-four First Lieutenants,Three Majors,Twenty-four Second Lieutenants,Twelve Captains,Twenty-four Cadets.
            
            The companies of miners and their labors to be under the direction and immediate command of officers of this corps, and to make a part thereof.It will be perceived, and it is observed with regret, that, the engineer regiment cannot be immediately formed, by the mere act of transferring into it officers from any of the existing regiments. In order to answer its high destination, it must be filled slowly, and under the exercise of great caution and responsibility.For this purpose, selections may be made from among the officers of the army, and others who shall have passed through the military schools, and prescribed examinations, and obtain certificates of their possessing the requisite knowledge and qualifications.It may also be permitted, in cases of uncommon urgency, requiring the completion of the corps, to choose officers among our citizens, whose professions or functions are most analogous to those of engineers, after an examination made by a special commission named by the President.But let it be remembered, that this corps is too essential to the success of military operations, to be hurried in its formation, or composed of other than persons qualified to discharge its high and important functions. Is authority necessary to support this truth? A general, of the first reputation as a commander, observes on this subject, in speaking to his Government of an officer, who had been killed in action, “He was the best officer of engineers, a body on which so much of the success of campaigns and the fate of a country depend, and where the least fault may be attended with the most fatal consequences.”The horse artillery being a subject that cannot fail to attract attention, it will not, it is conceived, be deemed superfluous to submit a few observations and facts, relative to its structure, advantages, and importance.The Prussians were the first who employed horse artillery, invented by the great Frederick, at a time, when the league which was formed against him, called upon his genius to multiply his resources. It was then, that the same army, transported with a celerity and precision, till then unknown in war, was seen to triumph against superior forces during the same campaign, upon opposite frontiers, to the East and to the West of his states. It was then were seen horse artillery accompanying strong advanced bodies of cavalry without embarrassing, or retarding, their rapid marches and evolutions.Horse artillery was introduced into the Austrian army during the reign of Joseph II, but it was not made a principal object, and remained in a state of imperfection. The cannoneers were transported upon the ridges of covered caissons, stuffed in the attitude of men on horseback. These carriages were called Wurst-wagen.Some attempts were made in France to introduce the horse artillery before the revolution there; the subject, however, was not well understood; the general officers, who were present at the attempt, proposed to place the cannoneers, like the Austrians, on Wursts.In 1791, Mr. Duportail, Minister of War, authorized the commandant of the division of Mity to form two companies of horse artillery. The success of this experiment was decisive, and answerable to the minister’s expectations. The officers and men were in a few weeks in a condition to manœuver with light troops.In 1792, Mr. Narbonne, who succeeded to Mr. Duportail, composed a committee of the most enlightened officers of the army, to examine and decide upon the means of improving and extending, in the French army, the use of horse artillery.As no better idea can be given of this new military arm, than what is reported of the result of this conference, the Secretary takes the liberty to introduce it.These officers resolved, as fundamental points—1. That a numerous horse artillery well served, and kept complete in cannoneers and horses, was the most certain mean to protect the evolutions of troops indifferently instructed, to support their attack with bayonets, and to render null, by positions seasonably taken and with celerity, the advantage which troops better disciplined, might confidently promise themselves from superiority in manœuvers.2. That with respect to the employment of this arm, the rules of service, instruction, &c. the horse artillery ought to differ from the field artillery only, in having its pieces so managed, as to be drawn with the utmost celerity wherever they can produce the greatest effect, and in the cannoneers being able to follow their guns, and commence action as soon as they are placed.3. That to fulfil this object, it is more convenient to have the cannoneers all mounted on horses, than a part of them on wursts, because on horses they are less subject to accidents, their movement more rapid, their retreat more secure, and the replacing of horses easy.4. That without excluding any caliber, it appears pieces carrying balls of eight and twelve pounds, and howitzers, may be most advantageously employed.5. That it is unnecessary to discipline a horse artillerist in the manœuvres of cavalry; that this would be a departure, without utility, from the principal object; that it is enough for him to know to sit firm on his horse, to mount and descend quickly, and conduct him boldly; that it is not requisite to oblige him to preserve any order in following his piece, leaving it to his intelligence to learn, if he chooses, to execute the manœuvres of cavalry.6. That the manœuvre, à la prolonge, ought to be employed in every case in which it is practicable to use it. That the horses remaining attached while the pieces are firing, one gains thereby all the time which would be lost in removing or replacing the avant train, and thus one may pass fosses and rivers with the utmost celerity, and profit of positions.7. That in order to form at once a requisite number of companies of horse artillery, without weakening the artillery regiments, it is sufficient to employ for every piece two skilful cannoneers, and to draw upon the infantry for the rest.On these principles the French have organized an establishment in their armies, from which they have derived the most important advantages in most, if not all their campaigns.The decisive agency of horse artillery in offensive war was manifested in the invasion of Belgium, by General Dumouriez, at the end of his campaign in 1792. The affair of Waterloo is equally in point, as to its superiority in defensive operations.Whilst General Pichegru commanded the army of Flanders, four thousand cavalry, manœuvring with his horse artillery, sustained the immense effort of an army of thirty thousand men, supporting an artillery chiefly of a different kind, of at least triple the force of that opposed to it.Bonaparte, at the battle of Castiglione, after raising the siege of Mantua, having re-assembled several divisions of his horse artillery in a well chosen position, under General Domartin, broke, by their means, the Austrian line, and thus decided a victory upon which depended the most important consequences in his favor.It is also certain, that the horse artillery contributed not a little to gain the battle of Etlingen, where General Moreau, very inferior in cavalry, maintained, by its means, his left wing against the whole cavalry of the Arch Duke. The application of the horse artillery procured to General Hoche, upon the Rhine, in the late affair of Neuvied, like success.The Arch Duke Charles, instructed by such events, has greatly augmented and improved this arm of the Austrian army. The English, also, have lately introduced horse artillery into their service, but, it is supposed, too sparingly to derive therefrom its full effect.Can an agent, so superior in all offensive and defensive operations, and so vastly important from its nature, as well as the use made of it by other nations, be dispensed with in the composition of our army, or neglected with impunity?The author of a recent work, entitled “Précis des évènements militaires,” published in numbers at Hamburg, from which most of the aforesaid facts respecting this powerful military agent have been taken, observes, “that it is become indispensable in all armies; it can accompany almost every where cavalry; it crosses rivers and morasses impassable to foot artillery; it thunders in mass and with great rapidity upon an unexpected point of attack; turns a body of the enemy; takes him in flank or rear; can perform the service of advance posts; of artillery position; of the rear guard; and, in fine, that of a corps of reserve, from which detachments may be made as wanted: it is free from the inconvenience ascribed to foot artillery, of retarding and restraining the manœuvres and marches of troops: the French have, therefore, already confined the use of foot artillery to the service of sieges, with the exception of four pounders, which they have yet left attached to battalions.”Horse artillery would seem to be peculiarly recommended to the United States by the reflection, that all attacks on the sea-board must be made by an enemy, water borne from a distant country, who will consequently be ill provided with horses, whereas, the United States, having a knowledge of this agent, and resorting to their resources in horses, might be able to oppose a horse artillery so superior and so promptly, as to give decided advantages in attack or defence, and relieve their territory from being ravaged, or long possessed in any part of it. If the United States shall prevent an enemy from procuring the horses of the country, and shall maintain a superiority in this forcible arm, they will have little to fear from invaders, however powerful in infantry.The two regiments of artillerists and engineers, as they now stand on the establishment, cost the United States four hundred and twenty-seven thousand five hundred and fifty three dollars and eighty cents annually. There will result from the proposed arrangement of these regiments, as will appear by Schedule A. a difference in time of peace of twenty thousand nine hundred and fifty-five dollars and thirty cents annually, which sum may be applied to the expenses of the Military Academy.When the preceding propositions are respectfully submitted, as essential to the improvement of our military establishment, it would be improper to overlook such other measures as may occur, and, it is believed, would conduce to perfect our preparations, for securing our rights.The importance of the volunteer associations or companies, which may be accepted under “An Act authorizing the President to raise a provisional army,” passed the 28th May, 1798, has heretofore been presented by the Secretary. They may be considered as a reserve body, from which prompt and efficient reinforcements can be drawn, to our regular army, and as rallying and supporting points, when completely organized into regiments, brigades, and divisions, for the militia, in all cases of great and comprehensive urgency or danger.A revision of the law respecting these valuable associations, is earnestly recommended. No other force being so economical, will it not be proper, in order to derive full and permanent utility from the volunteer companies in all hazardous conjunctures, that the power of the President to accept their patriotic offers of service should no longer be confined to a limited period, and that the duration only of their engagements, after acceptance, should be defined by law. Can a time be fairly presumed to arrive, when we can have nothing to apprehend from either foreign or domestic enemies?An omission in the law to provide the same compensation to the volunteer cavalry, for the use of their horses, that is allowed to militia cavalry, when in actual service, has been felt, with some sensibility, by the former, who were employed during the last insurrection in the same service with militia cavalry. It is, therefore, recommended that an appropriation be made for compensating the volunteer cavalry so employed, for the use of their horses, during their service, at the same rates of allowance, which have been paid to the militia cavalry on the same service; and that equal rates of compensation for the future shall be provided for both by law, for the use of their horses in actual service.The militia of the United States ought to be considered as an essential arm of our defence, and a sure resource from which reinforcements may be drawn to supply deficiencies in the regular army, in the event of a sudden invasion, or the wasting progress of a long war.To obtain their aid, however, with celerity and order, in such cases, other provisions are necessary than are to be found at present in the laws.The act of the 28th February, 1795, authorizes the President, whenever the United States shall be invaded, or in imminent danger of invasion from any foreign nation or Indian tribe, to call forth such numbers of militia of the state, or states adjoining, most convenient to the place of danger, or scene of action, as he may judge necessary to repel such invasion, and to issue his orders for the purpose to such officer or officers of the militia as he shall think proper.To give effect to this power, and enable the President to carry upon an enemy with promptitude the force nearest to, or best calculated to, annoy him, it is indispensable that he should know the number and species of militia in each county of a State, and the names and places of residence of their officers respectively.If these particulars are not precisely known to the President, at the time the force is wanted, the delay which must necessarily intervene in the circuitous course of orders and instructions, will often, if not always, be productive of disastrous consequences. To avoid these, the proper officer of the militia in each State should be obliged, by heavy penalties, and high responsibility, to make quarterly returns to the Department of War, comprehending the aforesaid particulars.The troops raised under, and conformably to the provisions of “An act to augment the army of the United States, and for other purposes,” passed the 16th July, 1798, demand, at this time, particular attention.This additional force was to consist of twelve regiments of infantry, and six troops of cavalry, the latter intended, with the two troops of cavalry, heretofore, and now, in service, to form one regiment of cavalry. For the infantry, the officers have been appointed, and the recruiting service some time in operation. For the cavalry, the officers have also been appointed; but, to avoid the expense of this kind of troops, which is always much greater than that of any species of foot, the recruiting service has not been ordered, as yet, into operation, nor have horses been purchased, although preparatory measures have been taken.For the twelve regiments of infantry, the enlistments amount as follows, according to the last returns which have been received by the department.From the fifth regiment, which is the first of the twelve, there has been no returns.Returned for the sixth regiment, enlisted in North Carolina, from August to December, 1799, viz: 134.For the seventh, enlisted in Virginia, from May to the first Monday in November, 1799, viz. 258.For the eighth, enlisted in Virginia, from May to October the 1st, 1799, viz. 424.For the ninth, enlisted in Maryland, from May to September the 17th, 1799, viz. 314.For the tenth, enlisted in Pennsylvania, from May to August the 1st, 1799, viz. 448.For the eleventh, enlisted in New Jersey, Pennsylvania, and Delaware, from April to the first Monday in October, 1799, viz. 458.For the twelfth, enlisted in New York, from May to the first Monday in September, 1799, viz. 287.For the thirteenth, enlisted in Connecticut, from May to the first Monday in November, 1799, viz. 371.For the fourteenth, enlisted in Massachusetts, from May to the first Monday in November, 1799, viz. 327.For the fifteenth, enlisted in Massachusetts, Maine, from June to the first Monday in November, 1799, viz. 145.For the sixteenth, enlisted in New Hampshire, from July to the first Monday in November, 1799, viz. 233.Total enlisted, 3,399.Agreeably to the provisions of the act of the 16th July, 1798, all these troops have been, by the terms of their respective enlistments, engaged “for and during the continuance of the existing differences between the United States and the French Republic.”The Secretary thinks it necessary to mention that, immediately upon the accommodation of the existing differences aforesaid, the engagements of all these troops will expire, and every man be entitled to demand his discharge. That, in consequence, if it shall be deemed expedient to keep up a peace establishment, more extended than heretofore, or any events should intervene to render a larger army indispensable, it will not be practicable to apply one of these men to the same, who have already received a bounty, without a re-enlistment, and the expense of a new bounty.It is, therefore, thought advisable, that the terms of enlistment prescribed by the law be superceded by a provision in future to enlist for the term of five years, if not sooner discharged. This modification leaves with the President the power of reducing the numbers of the army at any time, to a prescribed establishment, and if the negotiations of our envoys to the French republic shall be successful, it will procure a number of men, who, without additional expense, can be retained, if necessary, in service, for the period mentioned, a measure which appears equally recommended by its policy and economy.The Secretary has before observed, that if the United States shall prevent an enemy from procuring the horses of the country, and maintain a superiority in horse artillery, they will have little to fear from an invading enemy, however powerful in infantry. It certainly would be an important addition to our system of defence, was an arrangement devised, to deprive an enemy, as much as possible, after he had effected a landing upon our coast, of the means of subsistence, and especially to prevent him from possessing himself of horses, indispensable to the transport of his baggage, stores, and provisions, and for his artillery and cavalry.An operation promising to be so efficient, and sanctioned by experience in other countries, will perhaps require, on the part of Government, a promise of indemnification to the individual, for the value of all stock and horses which may be removed in consequence of invasion, if not restored to their respective owners.Provisions and restrictions, it is conceived, may be made, calculated to secure the public against frauds, and to encourage, at the same time, the aid of proprietors themselves in the execution of such a law. It should explicitly provide, that no compensation will ever be allowed for property of the kind described, destroyed either by the enemy, or by our own army, to prevent its falling into the hands of an enemy; in all cases, where it shall appear no previous preparation or exertion had been made use of to remove it, and authorize the destruction of all stock, and horses in particular, left in an exposed situation, when necessary, to prevent their being useful to an enemy, or employed against the armies of the United States.The Government of a country, blessed with every convenience for an extensive foreign trade, and peopled with inhabitants distinguished for their commercial spirit, will, from the natural operation of circumstances, and the impulse given by its citizens, consider it a duty to prepare either gradually or promptly, as policy, interest, or necessity, may dictate, the means of affording protection to its property on the ocean.We find accordingly the foundation of a navy already laid, and its advantages so far felt as to induce a belief its progress will be permitted to keep pace with the purposes for which it was instituted. This navy, however, which is specially intended to protect trade, will in its turn require to be protected, when in harbor, by suitable fortifications. Without a place of safety, to which it may retire from a superior fleet, the labors and resources of years may be destroyed in a single hour.The fortifications erected for the defence of our cities and harbors cannot yet be considered competent to afford this security. Many new and extensive works, even at those places where the fortifications are advanced, will yet be required to render any of them a secure asylum for our navy.Whenever, therefore, the harbors in which our dock yards and great naval deposites are to be established, and to which our navy may retire in time of war or danger, shall be determined upon, it will be indispensable to make them impregnable, if possible, to an enemy.Schedule B will show the sums which have been appropriated and annually expended in fortifying our harbors, since the “act to provide for the defence of certain ports and harbors in the United States,” passed the 20th March, 1794, and the balance remaining on the 1st October, 1799.The Paymaster General of the Armies of the United States has been, agreeably to the provision of the 15th section of “an act for the better organization of the troops of the United States, and for other purposes,” quartered by direction of the late commander in chief, at the seat of Government, it being the station deemed most proper, to enable him to perform his functions with convenience, facility, and the least probable risk of the public moneys.The functions of this office are, by law, highly important: his trust is eminently responsible. All moneys for the pay of the armies pass through his hands, including military bounties, and the subsistence and forage of officers, and he is the auditor, in the first instance, of all accounts for such objects.The compensation provided for him is eighty dollars per month, with the rations and forage of a major. This compensation the Secretary conceives, not merely inadequate to remunerate the duties and responsibilities attached to the office, but insufficient for the decent support of a respectable character, and certainly none other should fill it. It is, therefore, respectfully suggested to increase the compensation to the Paymaster General of the Armies of the United States, and submitted whether it might not be attended with some beneficial effects to vest him with a suitable brevet rank in the army.The regularity, discipline, and, of course, the efficiency of all armies have always depended very essentially upon the system provided for their government. Impressed with this conviction, the Secretary takes the liberty to bring into your view, “the rules and articles for the better government of the troops raised, or to be raised, and kept in pay, by and at the expense of the United States of America.” This system contains many excellent provisions, but experience has produced a pretty general wish among military men, that it could be submitted to a complete revision, as in many particulars it is presumed to require amendments.This revision would be a very serious work, and there is reason to fear could not be undertaken, with a prospect of being speedily finished. Some things, however, can be done, which would be important improvements.A great obscurity envelopes the provisions of the existing articles, respecting the power to appoint or order general courts martial. One construction, by confining the power to the general or commander in chief only, is inconveniently narrow, and has occasioned too great delay, as well in instituting courts, as in giving effect to their sentences. Another construction, which has been practised upon, (commandants of posts, as such, of whatever grade, having assumed the power of constituting general courts martial) is too much diffused, and would place in too many hands a trust no less delicate than important.To attempt to attain the proper medium by a more exact legislative definition, of the characters who may exercise the power, would perhaps be attended with difficulty, and might often not meet the new situations which are constantly occurring in the infinite combinations of military service. The expedient which has appeared most proper, is to give a discretionary authority to the President, to empower other officers, (than those the soundest interpretation has decided to be designated by the articles of war, viz. generals, or those on whom a general’s command has devolved) to appoint general courts martial, under such circumstances, and with such limitations, as he may deem advisable.The provisions which refer the determination on sentences extending to the loss of life, or the dismission of a commissioned officer in time of peace, to the President, must no doubt have frequently been attended with perplexity to him, and are inconvenient, if not injurious to the service. It is scarcely possible, for any but the military commander, to appreciate duly the motives which, in such cases, demand severity, or recommend clemency. To this, an accurate view of all the circumstances of the army, in detail, is often necessary. The efficacy of punishment, when requisite in an army, depends much on its celerity, and must be greatly weakened by the unavoidable delay of a resort to the Executive: during which delay, the mischief it was intended to remedy, may, and sometimes most probably will, have happened. The reasons mentioned induce an opinion, that it is expedient to empower the commanding general of an army, to decide upon, and command to be executed when proper, all sentences of general courts martial, except only such as respect a general officer. The responsibility of the commanding general to the President, and to his country, must ensure a discreet exercise of the required authority, and its utility is manifest.The best mode of treating the crime of desertion has been an embarrassing investigation in most countries. To fix upon a punishment, that gives the surest promise of checking or preventing the evil, or which, when it does happen, in its application will be most analogous to the generally received opinions of a country, and the habits of military life, is indeed difficult. The same punishment ought not, perhaps, to be applied to this crime, the most injurious to armies, and complicated in its nature, at all times and under all circumstances.To punish it with death in time of peace in all cases, would, in this country, do violence to the popular habits of thinking. Whipping is found to be ineffectual. Confinement to hard labor, it is supposed, will produce more beneficial results, and courts martial have, in their discretion, been lately much influenced by this belief. As, however, our soldiers are enlisted for given periods, when an engagement is nearly expired, confinement would be an inadequate punishment, for it could not continue beyond the term of service, and although a soldier may be supposed to have fewer inducements to withdraw from an engagement which is near terminating, yet, it has sometimes happened, and may be expected in future, that men, under such circumstances, have been the authors of combinations, to revolt, desert, and commit other crimes, consequently have been the most atrocious offenders; and it is known that they frequently have themselves deserted. To make this punishment, then, in time of peace, in all cases, commensurate with, and proportioned to, the crime, an auxiliary provision to extend the confinement and labor beyond the period of service the criminal had engaged for, would appear necessary. Such a provision would have a tendency to render the sentences of the courts less sanguinary.The Secretary by no means designs to suggest, that it would be proper to abolish the punishment of death for desertion even in time of peace. He considers that in aggravated and complicated cases, it would always be proper, and that in time of war or civil commotion, it should always be applied to this crime. He also inclines to the opinion, that the power of pardoning ought never to be extended in any instance of desertion, or an attempt to desert to enemies or traitors.Connected with the perfection of our military establishment, is a code of well digested rules for the formations, field exercise, movements, and police, of the different species of troops composing our army.Major General Hamilton has, some time since, been specially charged with this work. As it was not, however, expected that so extensive an undertaking could be completed without a sub-division of labor, and the co-operation of various talents and experience, he informs, that he has assigned to Major General Pinckney an important portion of the task. The execution, it is also understood, will require the aid of other and subordinate officers, for whose extra service a special compensation is suggested, as being agreeable to usage, and essential to a cheerful and zealous performance of their duty. This, should it meet your approbation, demands no particular act of the Legislature.There is another point relative to the army, which he has made the subject of a recent communication to the Department of War, to which it may be proper to request attention.The General observes, that “the detaching from their corps soldiers as servants to the various officers of the general staff is productive of material inconvenience, by withdrawing altogether, from military service, a considerable number of persons; and occasioning dissatisfactions to the commandants of corps, who never see their men removed without uneasiness, and are sometimes much disgusted by the selection of those whom they are anxious to retain. There is no doubt, he adds, that it would operate beneficially, if, after fixing the number of servants to which the several characters of the general staff should be entitled, they were to be allowed an equivalent in money, regulated by the cost of a soldier to the public, and were to be required to provide their own servants.”Should this measure be adopted, which is agreeable to an obsolete regulation of the old Congress, penalties may be devised to secure a faithful execution, which, from the force of circumstances, would be very little liable to abuse.When treating upon military subjects, it may not be improper to give a general view of the positions of the existing regular force, composing the armies of the United States, conformably to a disposition of the same by your approbation, and that of the late commander in chief.The four regiments of infantry, and the two companies of cavalry, on the permanent establishment, are disposed of as follows:One regiment is assigned to the frontiers of Tennessee and Georgia. There are also in that quarter the two companies of cavalry.The three other regiments are distributed along the lakes from Niagara to Michillimackinac, upon the Miami, Ohio, Mississippi, and Tombigbee.There is also one battalion of the artillerists and engineers distributed with the aforesaid troops.This entire force is manifestly inadequate to the purposes it is intended to answer on our Northern, Western, and Southern frontiers.The twelve regiments of infantry now raising, have taken, or are to take, the following provisional positions, viz:Three of the twelve regiments of infantry in the vicinity of Providence river, near Uxbridge, Massachusetts.Three regiments in the vicinity of Brunswick, New Jersey.Three regiments in the vicinity of Potomac, near Harper’s Ferry, Virginia.Three regiments in the vicinity of Augusta, above the Falls of Savannah.This disposition, it is conceived, combines considerations relative to the discipline and health of the troops with the economical supply of their wants. It has, also, some military aspects, in the first instance, towards the security of Boston and Newport; in the second, towards that of New York and Philadelphia; in the third and fourth, towards that of Baltimore, Charleston, Savannah, and the Southern States generally, and in the third, particularly towards the reinforcement of the Western army.The residue of the two regiments of artillerists and engineers, except one battalion stated to be on our Northern, Western, and Southern frontiers, are stationed in our sea-board fortifications, from Portland, Massachusetts, to the St. Mary’s, Georgia. From these are to be drawn two battalions in succession for the army, when in the field, with a view to a course of regular instruction.Schedule C exhibits the actual force (according to the latest returns) of the four regiments of infantry, and two companies of cavalry on the old establishment, and the two regiments of artillerists and engineers.All which is respectfully submitted.
				
					
				
				
			